       Case 1:19-cv-00611 Document 1 Filed 12/03/19 Page 1 of 4 PageID #: 1



                        UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

 SWATI ENTERPRISES, INC.,                          §
                                                   §
          Plaintiff,                               §
                                                   §
 v.                                                §
                                                   §   Case No. ____________
 WESTCHESTER SURPLUS LINES                         §
 INSURANCE COMPANY,                                §
                                                   §
          Defendant.                               §

                                    NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Westchester Surplus Lines

Insurance Company (“Westchester”) files this Notice of Removal, and would respectfully show

the Court the following:

                                           Introduction

         1.      On August 30, 2019 the Plaintiff, SWATI Enterprises, Inc. (“Plaintiff”), filed a

lawsuit against Westchester in Cause No. B-204474; SWATI Enterprises, Inc. v. Westchester

Surplus Lines Insurance Company; In the 60th Judicial District Court of Jefferson County, Texas.

A certified copy of the Original Petition is attached as Exhibit 1. Service of process was made

upon Westchester on November 4, 2019.

         2.      Westchester timely filed this Notice of Removal within the 30-day deadline

required by 28 U.S.C. §1446(b).

                                        Bases for Removal

         3.      Removal is proper based on diversity of citizenship. 28 U.S.C. 1332(a). In

particular:

                 a.     Plaintiff is an corporation residing in Jefferson County, Texas.



\43695928\3
         Case 1:19-cv-00611 Document 1 Filed 12/03/19 Page 2 of 4 PageID #: 2



                    b.      Westchester is a Georgia corporation with its principal place of business in

                            Philadelphia, Pennsylvania. Therefore, Westchester is a citizen of Georgia

                            and Pennsylvania.

           4.       Plaintiff alleges in its Original Petition that it seeks monetary relief over

$200,000.00 but not more than $1,000,000.00. Accordingly, the amount in controversy is in excess

of the sum of $75,000.00. All requirements are met for removal under 28 U.S.C. §§ 1332 and

1441(b).

           5.       Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace Jefferson County, Texas, the place where the removed action has been pending.

           6.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of the 60th Judicial District Court of Jefferson County, Texas and all parties.

           7.       All pleadings, process, orders, and other filings in the state court action are attached

to this notice as required by 28 U.S.C. §1446(a). Those filings consist of Exhibit 1 as described

above, and the following additional filings, as required by Local Rule CV-81 1:

           Exhibit 2:       Defendant Westchester Surplus Lines Insurance Company’s Original
                            Answer;

           Exhibit 3:       Defendant Westchester Surplus Lines Insurance Company’s First Amended
                            Original Answer;

           Exhibit 4:       A list of all parties and counsel in the case, their party type, the current status
                            of the removed case, and the name and address of the court from which the
                            case was removed

           Exhibit 5:       The Docket Sheet;

           Exhibit 6:       Civil Cover Sheet ; and

           Exhibit 7:       A record of which parties have requested jury trial.



1
    Plaintiff has not yet returned the Citation to the state court.

Notice of Removal                                                                                       Page 2
\43695928\3
        Case 1:19-cv-00611 Document 1 Filed 12/03/19 Page 3 of 4 PageID #: 3



                                           Jury Demand

         8.     Pursuant to Federal Rule of Civil Procedure 38, Westchester demands a trial by

jury.

                                               Prayer

         Defendant, Westchester Surplus Lines Insurance Company, respectfully gives notice that

this state court action has been removed and placed on this Court’s docket for further proceedings.

Defendant further requests any additional relief to which it is justly entitled.

                                                        Respectfully submitted,

                                                        COZEN O’CONNOR

                                                        s/ Joseph A. Ziemianski
                                                        Joseph A. Ziemianski
                                                        Attorney-in-Charge
                                                        Texas State Bar No. 00797732
                                                        Southern District of Texas Bar No. 25915
                                                        Karl A. Schulz
                                                        Texas State Bar No. 24057339
                                                        Southern District of Texas Bar No. 884614
                                                        1221 McKinney, Suite 2900
                                                        Houston, Texas 77010
                                                        Telephone: (832) 214.3900
                                                        Telecopy: (832) 214.3905
                                                        E-mail: jziemianski@cozen.com
                                                        E-mail: kschulz@cozen.com

                                                        OF COUNSEL:

                                                        COZEN O’CONNOR
                                                        1221 McKinney, Suite 2900
                                                        Houston, Texas 77010
                                                        Telephone: (832) 214.3900
                                                        Telecopy: (832) 214.3905

                                                        ATTORNEYS FOR DEFENDANT
                                                        WESTCHESTER SURPLUS LINES
                                                        INSURANCE COMPANY




Notice of Removal                                                                            Page 3
\43695928\3
       Case 1:19-cv-00611 Document 1 Filed 12/03/19 Page 4 of 4 PageID #: 4



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the forgoing instrument was served via the
Court’s electronic filing system and/or email on December 3, 2019 to:

         Mr. Jason M. Byrd
         The Byrd Law Firm
         448 Orleans Street
         Beaumont, Texas 77701
         Counsel for Plaintiff, SWATI Enterprises, Inc.


                                                    s/ Joseph A. Ziemianski
                                                    Joseph A. Ziemianski




Notice of Removal                                                                           Page 4
\43695928\3
